Citation Nr: 1218823	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-04 773	)	DATE
	)
  )

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right ulnar neuropathy, prior to January 7, 2012.

2.  Entitlement to a rating in excess of 30 percent for right ulnar neuropathy, from January 7, 2012.

3.  Entitlement to service connection for a left hand disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 2006 to June 2007.  He also served in a reserve component of the military.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO, inter alia, granted service connection and assigned an initial rating of 10 percent for right ulnar neuropathy, effective June 12, 2007, as well as denied service connection for disabilities of the left hand and cervical and lumbar spine.  In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the RO accepted as a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) a document reported to have been received in February 2009.

In a January 2012 rating decision, the RO granted service connection for a disability of the cervical spine, representing a full grant of that benefit sought.  In that same decision, the RO also granted a 30 percent rating for right ulnar neuropathy, effective January 7, 2012.  Inasmuch as higher ratings for right ulnar neuropathy are available both before and after January 7, 2012, and a veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the first two matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, while the Veteran previously was represented by the National Association of County Veterans Service Officers (NACVSO), in January 2011-during the pendency of the claims on appeal-the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to these matters.  The Veteran's current representative has made submissions on his behalf.  The Board recognizes the change in representation.


FINDING OF FACT

In April 2012, prior to the promulgation of a decision on the issues remaining in controversy, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw all outstanding issues from appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In April 2012, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw all outstanding issues from appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters, and they must be dismissed.


ORDER

The appeal is dismissed.



		
JACCQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


